DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 12/14/2020. Claim 12 has been withdrawn. Claims 1, 3-11 and 13-21 are pending and considered below.

Response to Arguments
Regarding the claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Gurin (US-2017/0045890-A1), applicant has amended independent claims 1, 13 and 20 to include “the image sensor positioned on the vehicle at a substantially fixed position for generating the initial image data and the just-in-time image data with a substantially similar field of view”. Applicant argued that this limitation is not disclosed by Gurin because Gurin discloses that the camera and mirror actuators may be adjusted.
Gurin discloses that objects may be viewed either by adjusting a mirror, or by adjusting a camera (image sensor) (paragraphs [0082-0083]). Therefore, Gurin discloses that the camera (image sensor) may be motionless. Further, Gurin discloses that an onboard computer compares a first picture of the vehicle’s interior with a reference picture of the vehicle’s interior (paragraph [0079]). Gurin 
Further regarding the amended claim limitation, the broadest reasonable interpretation in light of applicant’s specification for the limitation “image sensor positioned on the vehicle at a substantially fixed position” would include a camera with a viewing angle adjusted by an actuator provided the location of the camera is “fixed”. Therefore, the roof-mounted camera of FIG. 10 is in a “substantially fixed position” regardless of whether or not the camera is turned to adjust viewing angle.
Claims 1, 3, 7, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurin for the reasons given below.
Claims 4-6, 8-11 and 16-19 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase “generate, via the environment sensor, initial image data” is unclear. Applicant’s disclosure indicates that an environment sensor comprises an airborne irritant sensor, impact sensor, acoustic sensor, shock sensor, or proximity sensor. In response to an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurin (US-2017/0045890-A1, hereinafter Gurin).
Regarding claim 1, Gurin discloses:
A vehicle inspection system for managing a condition of a vehicle based on initial image data (paragraph [0079]);
the initial image data depicting an initial condition of a physical component of the vehicle (paragraph [0079]);
the system comprising: (paragraphs [0082-0090]);
a processor (paragraphs [0082-0090]; FIG. 10, vehicle’s onboard computer-405, FIG. 12, vehicle’s onboard computer-405; and FIG. 13, vehicle’s onboard computer-405);
an image sensor coupled to the processor (paragraphs [0082-0090]; FIG. 10, roof-mounted camera-270, FIG. 12, multi-purpose camera-263; and FIG. 13, multi-purpose cameras-264);
an environment sensor coupled to the processor (paragraph [0087]);

detect, via the environment sensor, an environment condition corresponding to a potential vehicle damaging event and, in response, generate, via the image sensor, just-in-time image data of the physical component of the vehicle (paragraphs [0087] and [0092]);
compare the just-in-time image data and the initial image data to identify a vehicle condition change (paragraphs [0079] and [0092]); 
in response to identifying a vehicle condition change, transmitting, to a computing device, the just-in-time image data (paragraph [0085]);
the image sensor positioned on the vehicle at a substantially fixed position (paragraph [0083] and FIG. 10, roof-mounted camera-270, optimal fixed mirror-299, and vehicle-767); and
for generating the initial image data and the just-in-time image data with a substantially similar field of view (paragraph [0079]).
Regarding claims 3 and 15, Gurin further discloses:
wherein the just-in-time image data includes a series of image captures or a video data stream (paragraph [0125] and FIG. 33, cameras-263,264,265,270, and camera multiplexer-2000).
Regarding claims 7 and 14, Gurin further discloses:
wherein the image sensor is positioned at a side view mirror and oriented for capturing image data of at least one of a door panel, a quarter panel, or a fender of the vehicle to identify at least one of a scratch, dent, or paint chip (paragraphs [0089-0092] and FIG. 13, multi-purpose cameras-264).



Regarding claim 13, Gurin further discloses:
A method of managing a condition of a vehicle based on initial image data (paragraph [0079]);
the vehicle including an image sensor (paragraphs [0082-0090]; FIG. 10, roof-mounted camera-270, FIG. 12, multi-purpose camera-263; and FIG. 13, multi-purpose cameras-264);
an environment sensor (paragraph [0087]);
the initial image data depicting an initial condition of a physical component of the vehicle (paragraph [0079]);
the method comprising: (paragraphs [0082-0090]);
detecting, via the environment sensor, an environment condition corresponding to a potential vehicle damaging event and, in response, generating, via the image sensor, just-in-time image data of the physical component of the vehicle (paragraphs [0087] and [0092]);
comparing the just-in-time image data and the initial image data to identify a vehicle condition change (paragraphs [0079] and [0092]); 
in response to identifying a vehicle condition change, transmitting, to a computing device, the just-in-time image data (paragraph [0085]);
the image sensor positioned on the vehicle at a substantially fixed position (paragraphs [0082-0083] and FIG. 10, roof-mounted camera-270, optimal fixed mirror-299, and vehicle-767); and
for generating the initial image data and the just-in-time image data with a substantially similar field of view (paragraph [0079]).
Regarding claim 20, Gurin further discloses:
A non-transitory computer-readable medium storing processor readable instructions for operating a vehicle inspection system (paragraphs [0082-0090]; FIG. 10, vehicle’s onboard computer-405, FIG. 12, vehicle’s onboard computer-405; and FIG. 13, vehicle’s onboard computer-405);

the initial image data depicting an initial condition of a physical condition of the vehicle (paragraph [0079]);
wherein the vehicle inspection system includes (paragraph [0079]);
an image sensor (paragraphs [0082-0090]; FIG. 10, roof-mounted camera-270, FIG. 12, multi-purpose camera-263; and FIG. 13, multi-purpose cameras-264);
an environment sensor (paragraph [0087]);
wherein the instructions, when executed, cause a processor of the vehicle inspection system to: (paragraphs [0082-0090]; FIG. 10, vehicle’s onboard computer-405, FIG. 12, vehicle’s onboard computer-405; and FIG. 13, vehicle’s onboard computer-405);
detect, via the environment sensor, an environment condition corresponding to a potential vehicle damaging event and, in response, generate, via the image sensor, just-in-time image data of the physical component of the vehicle (paragraphs [0087] and [0092]);
compare the just-in-time image data and the initial image data to identify a vehicle condition change (paragraphs [0079] and [0092]); 
in response to identifying a vehicle condition change, transmitting, to a computing device, the just-in-time image data (paragraph [0085]);
the image sensor positioned on the vehicle at a substantially fixed position (paragraphs [0082-0083] and FIG. 10, roof-mounted camera-270, optimal fixed mirror-299, and vehicle-767); and
for generating the initial image data and the just-in-time image data with a substantially similar field of view (paragraph [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin, as applied to claims 1 and 13 above, and further in view of Schwie et al. (U.S. Patent Number 10223844, hereinafter Schwie).
Regarding claims 4 and 16, Gurin does not disclose an airborne irritant sensor. However, Schwie discloses a maintenance system for a self-driving vehicle, including the following features:
wherein the environment sensor includes an airborne irritant sensor (col. 13, lines 34-39 and FIG. 4, camera device-10, and holes-34); and
wherein the image sensor includes an in-vehicle image sensor for capturing image data of the vehicle interior (col. 14, lines 32-40 and FIG. 7, camera device-10, first baseline image-35, and second image-36).
Schwie teaches that a smoke detection system can detect smoke inside a self-driving vehicle, and an image analysis system can display an image of a rider smoking (col. 24, line 21 - col. 25, line 5). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the smoking detection of Schwie into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a shared vehicle in good condition. A person of ordinary skill would know that some users of shared vehicles do not want to be exposed to the smell from smoking materials.
Regarding claims 5 and 17, Gurin does not disclose an airborne irritant sensor. However, Schwie further discloses:
wherein the airborne irritant sensor is configured to detect smoke within the vehicle interior (col. 23, line 63 - col. 24, line 60; and FIG. 10, camera device-10, image analysis system-70, smoke detection system-74, clouds of smoke-88,89, ionization smoke detector-90, and optical smoke detector-91).
Schwie teaches that a smoke detection system can detect smoke inside a self-driving vehicle, and an image analysis system can display an image of a rider smoking (col. 24, line 21 - col. 25, line 5). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the smoking detection of Schwie into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a shared vehicle in good condition. A person of ordinary skill would know that some users of shared vehicles do not want to be exposed to the smell from smoking materials.
Regarding claim 6, Gurin does not disclose an airborne irritant sensor. However, Schwie further discloses:
wherein the instructions, when executed, further cause the processor to: (col. 15, lines 27-36 and FIG. 9, vehicle management system-65, program instructions-76, and processor-77);
detect that an airborne irritant is present within the vehicle (col. 23, line 63 - col. 24, line 60; and FIG. 10, camera device-10, image analysis system-70, smoke detection system-74, clouds of smoke-88,89, ionization smoke detector-90, and optical smoke detector-91); and
in response, output at least one of an audible or visual notification for signaling that the airborne irritant is detected and for displaying a vehicle interior image based on the just-in-time image 
Schwie teaches that a smoke detection system can detect smoke inside a self-driving vehicle, and an image analysis system can display an image of a rider smoking (col. 24, line 21 - col. 25, line 5). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the smoking detection of Schwie into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a shared vehicle in good condition. A person of ordinary skill would know that some users of shared vehicles do not want to be exposed to the smell from smoking materials.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin, as applied to claims 1 and 13 above, and further in view of Boice (US-2008/0079554-A1, hereinafter Boice).
Regarding claims 8 and 18, Gurin does not disclose an impact sensor. However, Boice discloses a vehicle impact camera system, including the following features:
wherein the physical component of the vehicle is a body panel of the vehicle (paragraphs [0012-0013] and FIG. 1A, vehicle-100);
wherein the environment sensor includes an impact sensor for detecting impact incident on the body panel (paragraphs [0012-0015]; FIG. 1A, vehicle-100, and impact detection logic-104; and FIG. 2, impact detection logic-104, and momentum detection logic-107); and
wherein the image sensor is an externally mounted image sensor oriented for capturing image data of the body panel (paragraphs [0024-0025]; FIG. 1A, vehicle-100, cameras-102a-e, and impact detection logic-104; FIG. 2, vehicle mounted cameras-102, impact detection logic-104, and momentum 
Boice teaches that if impact detection logic has detected an impact of force on a vehicle that is above a pre-determined level, then a video feed selection logic should select a video feed from an appropriate camera based on the vehicle part impacted (paragraph [0024]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the impact detection of Boice into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a shared vehicle in good condition. A person of ordinary skill would know that an impact on the vehicle could indicate damage to the vehicle.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin, as applied to claims 1 and 13 above, and further in view of Ricci (US-2014/0309805-A1, hereinafter Ricci).
Regarding claims 9 and 19, Gurin does not disclose acoustic sensors positioned proximal to the windows. However, Ricci discloses a system for vehicle damage detection, including the following features:
wherein the physical component of the vehicle is a window (paragraph [0239] and FIG. 7B, vehicle-104, and vehicle body sensors-782);
wherein the environment sensor is an acoustic sensor positioned proximal to the window for detecting acoustic input corresponding to a foreign object incident on the window (paragraph [0393] and FIG. 7B, vehicle-104, and vehicle body sensors-782); and
wherein the image sensor is oriented to capture image data of the window (paragraph [0399] and FIG. 2, vehicle sensors-242).

Regarding claim 11, Gurin does not disclose disabling a vehicle. However, Ricci further discloses:
wherein the instructions, when executed, further cause the processor to: (paragraph [0536] and FIG. 2, vehicle control system-204);
display a message inquiring whether the vehicle operator acknowledges a damage assessment to the vehicle (paragraph [0536]);
in response to receiving a signal representing a response that the vehicle operator disagrees with the damage assessment, disable at least one vehicle feature to preserve the vehicle state (paragraph [0536]); and
transmit, to a vehicle management server, a signal representing a request for vehicle inspection (paragraph [0536]).
Ricci teaches that, upon detection of vehicle damage, the vehicle control system should provide notice to an authorized user of the vehicle, disable the vehicle, and/or contact a maintenance and diagnostics service provider (paragraph [0536]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the response to vehicle damage of Ricci into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin, as applied to claim 1 above, and further in view of Hicok et al. (US-2019/0265703-A1, hereinafter Hicok).
Regarding claim 10, Gurin does not disclose detecting suspension vibration. However, Hicok discloses a system for providing on-demand vehicles with situational awareness, including the following features:
wherein the physical component of the vehicle is an underside of the vehicle (paragraph [0295] and FIG. 27, vehicle-50, cameras-72-76, tire vibration sensor-85, and controller-100);
wherein the environment sensor is a shock sensor detecting suspension vibration greater than a threshold shock value (paragraphs [0343-0344]); and
wherein the image sensor is oriented to capture image data of the underside of the vehicle (paragraph [0340] and FIG. 27, vehicle-50, cameras-72-76, tire vibration sensor-85, and controller-100).
Hicok teaches that vehicles should include tire vibration sensors and cameras to detect speed bumps and potholes and make a damage assessment (paragraphs [0343-0344]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the speed bump and pothole damage detection of Hicok into the system for comparing shared vehicle current condition with reference pictures of Gurin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a shared vehicle in good condition. A person of ordinary skill would be familiar with the use of vibration sensors to detect forces which could damage a vehicle.


Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667